In a letter dated March 2, 2007, to the Clerk of the Appellate Courts, respondent Carlton W. Kennard, of Pittsburg, Kansas, an attorney admitted to the practice of law in the state of Kansas, surrendered his license to practice law, pursuant to Supreme Court Rule 217 (2006 Kan. Ct. R. Annot. 308).
At the time the respondent surrendered his license, there were two cases pending before the Supreme Court both of which were set with the court as a result of a formal hearing before the Kansas Board for Discipline of Attorneys. The hearing panel found by clear and convincing evidence that the respondent violated numerous rules including KRPC 1.3 (2006 Kan. Ct. R. Annot. 371) (failure to act in a diligent manner), KRPC 3.2 (2006 Kan. Ct. R. Annot. 462) (failure to expedite litigation), KRPC 1.15 (2006 Kan. Ct. R. Annot. 435) (commingling client funds with law firm assets), KRPC 3.4 (2006 Kan. Ct. R. Annot. 472) (failure to comply with discovery), and KRPC 8.4(c) (2006 Kan. Ct. R. Annot. 510) (engaging in dishonest conduct by systematically embezzling partnership funds totaling nearly $100,000). In addition, the hearing panel found by clear and convincing evidence that the respondent failed to cooperate in both of the disciplinary cases by failing to answer letters of the investigator and failing to file an answer to the formal complaint. The hearing panel unanimously recommended disbarment.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Carlton W. Kennard be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
*271Dated this 12th day of March, 2007.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Carlton W. Kennard from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2006 Kan. Ct. R. Annot. 314).